DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed 6/16/22 have been fully considered but they are not persuasive. 
In response to applicant's argument that Stuhlmacher doesn’t teach a first and second device which are intended to be interchanged with one another on the same fixture, a recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim.
In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., the first and second annular devices are intended to be interchanged with one another) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).

In this case Stuhlmacher teaches a device configured to attach to the bottom of a faucet or handle and teaches a plurality of said devices each of which is configured to be removed and replaced (thereby being interchangeable). As such Stuhlmacher teaches at least a first interchangeable device and a second interchangeable device.
In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
In this case Stuhlmacher teaches the provision of a plurality of annular devices and that the annular devices can be installed on a variety of fixtures and have a variety of appearances. Rodenbeck further teaches the provision of a plurality of each such annular device with different appearances to permit user selection/interchangeability.

In response to applicant's argument that Stuhlmacher doesn’t teach an annular device that can be ‘updated without any undue labor on the part of the user’, a recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim.
In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., a specific coupling arrangement/installation method which permits the annular devices to be ‘updated without undue labor on the part of the user’) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
In this case the device taught by Stuhlmacher can be removed from its installation position/configuration and as such is ‘removably coupled’ to the fixture.
 
	Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 15-20, 22 and 25 are rejected under 35 U.S.C. 103 as being unpatentable over US 7,434,960 (Stuhlmacher) in view of US 5,586,573 (Nortier), US 9,333,698 (DeVries) and US 8,162,236 (Rodenbeck).
	Regarding claim 15, Stuhlmacher discloses a plumbing fixture assembly comprising:
	a faucet body (300) comprising a proximal end (308) and a distal end (310), the distal end comprising a water outlet (310);
	a plurality of interchangeable annular devices (80; C8 L22-24 - same device used for spouts and/or handles);
	wherein the interchangeable annular devices can be provided in different finishes (C4 L4-30) and/or shapes (80/90/220); 
	wherein the interchangeable annular devices are configured to removably couple to the proximal end of the faucet body and comprise:
		an interior surface defining an opening in each interchangeable annular device, wherein each interchangeable annular device is configured such that, when each interchangeable annular device is coupled to the proximal end of the faucet body, a fluid conduit (305) of the plumbing fixture passes from an interior space of the faucet body through the opening of each interchangeable annular device (Figs. 6-8/12/24; C8 L55-60); and
		a singular vertical exterior surface having a constant diameter (Figs. 23-24), wherein each interchangeable annular device is configured such that, when each interchangeable annular device is coupled to the proximal end of the faucet body and the faucet body is coupled to a support structure (21), the exterior surface is exposed to an exterior environment of the plumbing fixture assembly such that it is visible to a user of the plumbing fixture assembly (Figs. 4/5/24; C8 L55-60);
	wherein the proximal end of the faucet body comprises a neck portion (311) that is narrower than a middle portion (303) of the body, wherein the middle portion is between the proximal end and the distal end, wherein the neck portion is configured to be inserted inside of the opening of each interchangeable annular device such that a bottommost surface of the proximal end of the faucet fixture can contact a surface of the support structure, and a bottom surface of the proximal end is in contact with a top surface of each interchangeable annular device (C8 L55-60), and
	wherein the assembly is configured such that, when each interchangeable annular device is coupled to the proximal end of the faucet body, a bottom surface of each interchangeable annular device is in contact with an upper surface of the support structure (C8 L55-60), the support structure comprising one or more of a deck plate, escutcheon, wall, countertop, sink deck, vanity top, tub deck or floor (C7 L10-14), and
	While Stuhlmacher discloses that the interior surface of the annular device can take different shapes/forms (Figs. 6-8, 23) it does not specify if the interior surface of the interchangeable annular member contacts the exterior surface of the neck portion. Stuhlmacher also does not disclose details of how the faucet couples to the support surface such as if the bottommost surface of the proximal end contacts the support surface. Further, while Stuhlmacher discloses that the annular devices can be provided with different finishes/appearances it does not specify the inclusion of two separate annular devices for attachment to the same fixture (faucet/handle) so a user can select/change the appearance as desired. 
	Nortier teaches a plumbing fixture assembly comprising a faucet body (12) comprising a distal (22) and proximal (52) end. The bottommost surface of the proximal end of the faucet body is in contact with the support surface (10) upon installation of the faucet body. 
	It is old and well known in the art of faucet assemblies to support the faucet body with a sink deck/support surface, as evidenced by Nortier, as the sink deck provides a large and stable contact surface capable of securing the faucet and resisting any forces imparted on/by the faucet during use.
	DeVries teaches a faucet comprising a body (14) that installs on top of an annular device (20). DeVries teaches that the faucet body may only make physical contact with the top of the annular device or it may make physical contact with both the top surface and the inner wall of the annular device (C4 L59-65).
	It would have been obvious to one of ordinary skill in the art to have the neck portion of the faucet body to make physical contact with the inner surface of the annular device, as taught by DeVries, to provide a more secure connection between the structures and to prevent their movement/misalignment.
	Rodenbeck teaches assembly kits (200) and upgrade kits (212) for faucet assemblies with which users can select and combine parts having different appearances, forms and/or functions to customize the faucet assembly to their desires. Rodenbeck further teaches that interchangeable components are provided within different finishes so that a user can interchange components for aesthetic purposes (C39 L56-56).
	It would have been obvious to one of ordinary skill in the art to provide a plurality of the interchangeable annular devices in different finishes, as taught by Rodenbeck, so that a user can select and readily change the appearance as needed/desired to match their fixtures or overall design plan.

	Regarding claim 16, Stuhlmacher states that the exterior surface of the first interchangeable annular device is configured to align with an exterior surface of the faucet body when the first interchangeable annular device is coupled to the proximal end of the faucet body (Figs. 4/9/15/29). 

	Regarding claims 17-19, Stuhlmacher in view of Nortier, DeVries and Rodenbeck teaches the provision of a plurality of annular devices having different or matching finishes as previously discussed. Stuhlmacher further states that the assembly further comprises an associated component distinct from the faucet body in the form of handles and a third and fourth interchangeable annular device configured to removably couple to a base of the associated faucet component with the shape of the annular devices matching the shape of the component they are attached to (Figs. 1, 4-5, 15-16, 24, 28; C8 L22-24 - annular devices provided for both the faucet spout and the associated handles, devices come in different shapes/forms). 
	It would have been obvious to one of ordinary skill in the art to provide annular devices for different components in different shapes and finishes so that the annular devices can properly support the differently shaped components and properly achieve/maintain a desired aesthetic. A change in form is generally recognized as being within the level of ordinary skill in the art, absent the showing of unexpected results. See MPEP 214.04(IV)(B). A change in aesthetic design generally will not support patentability. See MPEP 2144.04(I).

	Regarding claim 20, Stuhlmacher states that the interior and exterior of the annular devices are circular (elliptical-shaped) (Fig. 23).
	
	Regarding claim 22, Stuhlmacher states that the annular devices can comprise one or more of metal, plastic and glass (C3 L49-56; C4 L4-30; C8 L49-54).

	Regarding claim 25, Stuhlmacher states that when the annular devices are coupled to the proximal end of the faucet body a vertical sidewall of the proximal end of the faucet body aligns with a vertical sidewall of the annular devices (Figs. 4-5, 9, 29). 

Claim 23 is rejected under 35 U.S.C. 103 as being unpatentable over Stuhlmacher in view of Nortier, DeVries and Rodenbeck as applied to claim 13 above, and further in view of US 2010/0125946 (Meisner).
	Regarding claim 23, Stuhlmacher states that the annular devices can have different appearances/finishes and be made of different materials (C3 L49-56; C4 L4-30; C8 L49-54) but doesn’t explicitly describe their appearance.
	Meisner teaches a faucet assembly having a body with a chrome or other polished finish (Para. 0028). 
	It would have been obvious to one of ordinary skill in the art to form the devices with exterior surfaces comprising polished chrome, as taught by Meisner, to provide the device with a more aesthetic appearance capable of matching with the faucet it is attached to/be better incorporated into the overall sink/bathroom aesthetic design.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICHOLAS A ROS whose telephone number is (571)270-3577. The examiner can normally be reached Mon.-Fri. 9:00-6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Angwin can be reached on 571-270-3735. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NICHOLAS A ROS/Examiner, Art Unit 3754

/DAVID P ANGWIN/Supervisory Patent Examiner, Art Unit 3754